The plaintiff in error, Belknap Hardware  Manufacturing Company, a corporation, prosecutes this appeal from the county court of Cotton county, Okla., to reverse a judgment rendered by said court in civil cause No. 164 on the docket of said court, wherein the defendant in error, J.A. Fowler, recovered a judgment for a certain sum of money against the plaintiff in error. Numerous errors are assigned for the reversal of this cause, and to support the same the plaintiff in error on August 15, 1923, filed a brief herein, which was duly served upon the defendant.
The defendant in error has filed no answer brief in this cause, nor requested any extension of time within which to file the same.
The well-established rule of this court is that where the plaintiff in error files brief to support the assignments of error set out in the petition in error, and the defendant in error does not file a brief within the time provided by the rule of this court, nor request an extension of time within which to file such brief, this court will not search the record with the view of ascertaining some theory on which the judgment of the trial court may be affirmed, but if the brief of the plaintiff in error reasonably sustains the assignments of error made, this court will reverse and remand the cause to the trial court.
We have examined the brief filed in support of the assignments of error, and the same reasonably sustains the assignments, and following the rule, supra, this cause is reversed and remanded to the county court of Cotton county for a new trial.
JOHNSON, C. J., and McNEILL, NICHOLSON, COCHRAN, HARRISON, and WARREN, JJ., concur.